I am honoured today to speak on behalf of His Majesty King Abdullah II and the people of Jordan. I bring Jordan’s sincere congratulations on the election of President Lajcák and our commitment to the work of the General Assembly. To Secretary-General Guterres, I extend my country’s great appreciation for his partnership with our people.
Two years ago, I had the chance to advocate on behalf of my generation and to chair a delegation that participated in the work leading to the adoption of the first Security Council resolution on youth. Our joint efforts resulted in the historic, unanimous adoption of resolution 2250 (2015), on youth, peace and security, aimed at empowering young people to participate in peace processes and dispute resolution.
Today, I stand before the Assembly not only as a representative of my beloved Jordan, but also as a member of the largest generation of young people in history. Like every other generation, we have inherited the collective wisdom and values of our elders. And like others before us, we must often struggle to reconcile them with our reality today. What that reality is is unprecedented.
Ours is a world at an epic intersection, driven by the confluence of deepened globalization and disruptive technologies. We are at the brink of a fourth industrial revolution that is redefining how we function as societies and how we relate to one another as human beings. Our hyperconnected world is at once bringing people closer together and widening the divisions among them.
Amid all that, the young people of my generation are asking: what are the values that anchor global citizenship today? In which direction does our collective moral compass point, and can it guide us safely to justice, prosperity and peace for all? Too often, people of my generation are labelled dreamers, yet we all know that every great deed was born a dream. We are often dismissed as idealists, but idealism is not foolish; it is fearless. It invigorates us to lift our reality to the level of our higher ideals, and not to compromise our ideals in the face of adversity.
So I humbly ask those present to indulge me as I try, on behalf of my generation, to sharpen the contours of our foggy terrain and put forward some rudimentary questions that are unfettered by the political decorum that I know I will acquire with time. I will use my country, Jordan, as a launchpad for those thoughts and questions, as I believe they are a true embodiment of what is so right and yet so wrong with our world today.
Throughout its history, Jordan has suffered external shock after external shock, but the past couple of decades have been relentless. We are currently bordered by a number of conflicts. Over the years, there have been wars in Gaza, Iraq, Syria, Libya and Yemen, and there are worsening prospects for peace in the Palestinian-Israeli conflict. Jordan has also had to weather the global financial crisis and the energy crises.
All that has affected us in very real and felt ways. Our largest export market, Iraq, was completely shut off. Trade with Syria came to a halt, and we lost critical trade routes from Europe and Turkey. Despite our best efforts, regional instability has undermined tourism and investment. I do not know of any other country in recent history that has gone through such an onslaught of crises and found itself surrounded by so many conflicts through no fault of its own.
And it does not stop there. My country — a resource-poor nation in a conflict-rich region — is host to 1.3 million Syrian refugees, in addition to millions of Palestinian refugees and hundreds of thousands of Iraqis, as well as others from Libya and Yemen. Jordan today is one of the largest hosts of refugees in the world. The direct cost of the Syria crisis now consumes more than a quarter of our budget. Its ripple effects are felt across local communities, where 90 per cent of Syrian refugees live. Housing, food, energy, health care, education and jobs are all under pressure.
Yet in the face of those daunting challenges, we did not back down from our ideals or values. We did not turn our backs on people in need. We are weighed down by massive debt, yet we stand tall and proud. Our soldiers dodge bullets to let refugees into our country, not to keep them out. Nor did we falter in our reform efforts, difficult as some of them have been on our people. On the contrary, the heavier our burden became, the more forcefully we forged ahead.
Please do not misunderstand me; we are not perfect. To bring down unemployment and create the jobs needed for youth and future generations, we need to drastically improve our investment climate; enhance integrity and accountability; advance our education system; and support young entrepreneurs. Ordinarily, assistance would be tied to our progress. But these are extraordinary times, and aid is a necessary runway if our political and economic reforms are to fully take off.
Difficult circumstances did not stop Jordan from being a net contributor to global good. We have remained steadfast in our commitment to a just and peaceful resolution to the Israeli-Palestinian conflict based on the two-State solution, despite prevailing scepticism. We have staunchly upheld our duty as Hashemite custodians of Muslim and Christian holy sites in Jerusalem. Preserving the historical and legal status quo at Al-Aqsa Mosque/Haram al-Sharif is key to peace in our region and the world, as Jerusalem is the cradle of all three monotheistic religions.
We have been unwavering in the international war against terrorism and our promotion of the true values of Islam. Our peacekeeping troops have protected innocent civilians from Haiti to Darfur to East Timor; and our calls for inclusiveness and moderation ring loud in a region too often deafened by division and extremism. We have done the right thing, over and over again, because that is what real integrity means.
But how has the world reacted? No doubt, Jordan is regularly praised for its humanitarian and moral stance, and we are proud of our country’s reputation. But kind words do not balance budgets, build schools or bolster employment. For the people and youth of Jordan, important questions linger. How can it be that a country as small as ours struggles in the face of such crushing adversity, only to be told that its friends are suffering from donor fatigue? Financial institutions often remind us that on a per capita basis, we are a top recipient of aid. Yet, on a per capita basis, few countries have endured as many external shocks or contributed to global peace and security as Jordan has.
How can it be that a country like Jordan offers a humble home to millions of desperate people, while richer countries around the world quibble over accepting thousands? What does it say about our common humanity when last year alone the world spent close to $1.7 trillion on arms, but fell short by less than $1.7 billion in fulfilling the United Nations appeal to support Syrian refugees and host communities in countries like Jordan? What does it say when trillions are spent waging wars in our region, but little to take our region to safer shores?
There are no good answers. The sad reality is that war economies are thriving to the benefit of a few, while real economies are suffering to the detriment of all. The message to the youth of Jordan and our region is loud and clear: there is no shortage of money for fighting evil, but the appetite for rewarding virtue is nearly non-existent; that the voice of those who defend and build is drowned out by those who attack and destroy. It just does not add up. So, what do we tell the people of Jordan? What does the international community tell our young majority? Do we tell them that the values we live by are of no value? That pragmatism beats principles? That complacency trumps compassion? Or that we should play it safe; turn our backs on people in need, because we cannot count on others to have our back?
The United Nations is our global conscience, but for too many in my country, and others around the world trying to do good, it sometimes feels like the world’s conscience is on silent mode. It is time to break the silence and start finding answers. In doing so, we can unleash a global current that carries our common humanity to safer shores. Our commitment to peace, moderation and international cooperation is uncompromising. Water a thirsty fruit-bearing tree or continue to add fuel to a raging fire? The world has a choice to make.